Citation Nr: 1602035	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  12-08 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Casadei, Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to March 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a November 2015 Travel Board hearing, the transcript of which is included in the record.

The December 2010 rating decision initially granted service connection for PTSD and assigned a 10 percent rating effective August 31, 2004.  Thereafter, in a February 2012 rating decision, the RO granted a 50 percent evaluation for PTSD effective August 31, 2004.  Although the RO granted a higher 50 percent disability rating for PTSD, the claim remains in controversy because the Veteran is not in receipt of the maximum benefit allowable.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  During the November 2015 Board hearing, the Veteran raised the issue of unemployability.  See Id at pg. 12.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA psychiatric examination in May 2011, more than four years ago.  During the November 2015 Board hearing, the Veteran testified that symptoms associated with his PTSD disability were worse than at the time of the May 2011 VA examination.  See November 2015 Board Hearing Transcript at pgs. 3 and 8.  Moreover, the most recent VA treatment record is dated in January 2012.  Accordingly, a remand is warranted.

Moreover, the Board's remand regarding the claim for an increased rating for the Veteran's PTSD disability could potentially have an impact regarding the TDIU issue; therefore, the issue of a TDIU is inextricably intertwined with the issue of an increased rating and adjudication of TDIU must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain any outstanding VA treatment records, and should associate them with the record. 

2.  Schedule the Veteran for a VA examination to determine the current severity of the Veteran's PTSD disability.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  The VA examiner should report the extent of the Veteran's PTSD in accordance with VA rating criteria.  The examiner should address the social and occupational impairment associated with PTSD.  A rationale should be given for all opinions and conclusions rendered. 

3.  After completion of the foregoing and all other necessary development, the AOJ should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate time period within which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


